Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 7/14/22 and 8/4/22.

Claim status
2.	In the claim listing of 7/14/22 claims 1-104 are pending in this application. Claims 1, 3, 6-8 and 98 are amended. Claims 10-97 are withdrawn. The subject matter of claim 9 has been indicated as allowable. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
	As discussed in the interview summary applicant has filed supplemental amendments on 8/4/22, wherein withdrawn independent claims 10, 26, 43, 54, 70 and 85 are amended to include the subject matter of amended claim 1. Claim 86 has been canceled. The amendments do not introduce the new matter.
3.	Claims 1-85 and 87-104 are under prosecution.

Withdrawn Objections and Rejections and Response to the Remarks
4.	All pending objections and rejections on the record have been withdrawn in view of claim amendments and persuasive arguments made by the applicant that neither Peikon nor Nicol does not specifically teach the limitation of "the first primer handle sequence, the second primer handle sequence or both are capable of binding a padlock probe" (Remarks, pg. 18).

Rejoinder of Withdrawn claims
5.	Claims1-9 and 98-104 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims,10-85 and 87-97 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/3/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Comment
6.	Claims 1-85 and 87-104 have been renumbered as claims 1-103 and presented in the same order as presented by the applicant.

Conclusion
7.	Claims 1-85 and 87-104 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634